Citation Nr: 9930412	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-42 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an increased rating for nephrolithiasis, 
current evaluated as 30 percent disabling.

3.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1970 to April 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in which the regional 
office (RO) denied an increased rating for nephrolithiasis 
and denied a TDIU rating.

The procedural history concerning the TDIU claim is not 
clear.  The record indicates that the veteran filed a claim 
for TDIU in December 1996.  The claim was denied in August 
1997, and the veteran was so notified by a letter dated 
August 7, 1997.  Later that month, he submitted additional 
evidence in support of his claim.  In a supplemental 
statement of the case (SSOC) issued in September 1997, the RO 
indicated that it had considered this as another claim for 
TDIU, and informed the veteran of the denial of that claim in 
the SSOC.  Additional evidence and correspondence was 
received from the veteran, and the RO issued another SSOC on 
October 23, 1998; this SSOC included evidence submitted 
within a year of the notice of the denial of the TDIU claim.  
Therefore, the veteran had 60 days within which to file his 
substantive appeal.  See VAOPGCPREC 9-97 (1997), 62 Fed. Reg. 
15567 (1997) (If a claimant has not yet perfected an appeal 
and VA issues a SSOC in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, 38 U.S.C.A 
§ 7105(d)(3) and 38 C.F.R. § 20.302(c) require VA to afford 
the claimant at least 60 days from the mailing date of the 
SSOC to respond and perfect an appeal, even if the 60-day 
period would extend beyond the expiration of the one-year 
period.).  The veteran filed his VA Form 9 on November 2, 
1998, and indicated that he wished to appeal all the issues 
in the SOC and any SSOC.  As this was received by the RO 
within 60 days after the October 1998 SSOC, it is a timely 
substantive appeal.


FINDINGS OF FACT

1.  On June 22, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant at a hearing that he wished to withdraw the appeal 
concerning the issue of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30.

2.  The veteran's disability from nephrolithiasis is 
manifested by recurrent kidney stone formation requiring drug 
therapy, with multiple hospitalizations for cystoscopies with 
stone extraction and lithotripsies, and with spontaneous 
passage of stones approximately two or three times per month, 
without findings of definite decreased kidney function, 
albuminuria, abnormal creatinine or blood urea nitrogen 
(BUN), edema, or blood pressure predominantly in excess of 
120.

3.  Nephrolithiasis, rated as 30 percent disabling, is the 
veteran's sole service-connected disability.

4.  The veteran has a high school education and work 
experience as a plumber and master plumber.

5.  The veteran's nephrolithiasis causes very frequent - more 
than 36 days per year - and unpredictable absences from work.

6.  The veteran's nephrolithiasis prevents him from securing 
and following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met concerning the issue of 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).

2.  The criteria for a schedular rating in excess of 30 
percent for bilateral nephrolithiasis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 
(1998).

3.  The criteria for a TDIU rating have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Temporary Total Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  

At his hearing before the undersigned member of the Board in 
June 1999, the veteran indicated that he did not want to 
appeal the issue of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30.  This was reduced to writing in the 
hearing transcript.  Cf. Tomlin v. Brown, 5 Vet. App. 355 
(1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that NOD be in writing as of date of 
certification of transcript).  The appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
this issue and it is dismissed without prejudice.


II.  Nephrolithiasis

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and VA has no further duty 
to assist the veteran in developing facts pertinent to his 
claim.  The veteran has not advised VA of the existence of 
addition evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran was diagnosed 
to have kidney stones in December 1970.  Subsequently dated 
service medical records show that he had many episodes of 
kidney stone during his active military service.  At least on 
stone required cystourethroscopy with basket extraction.

The veteran was granted entitlement to service connection for 
bilateral nephrolithiasis by an August 1974 rating decision 
in which the RO awarded a disability evaluation of zero 
percent pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7508.

The veteran underwent a cystourethroscopy with extraction of 
calculus in December 1975.  By a July 1976 rating decision, 
the evaluation of his kidney disorder was increased to 10 
percent, effective from December 1975.  The veteran was 
hospitalized many times during the late 1970's and early 
1980's for treatment of nephrolithiasis.  During most of such 
hospitalizations he spontaneously passed kidney stones.  In 
July 1983, he underwent a left ureterolithotomy for removal 
of a stone.  In October 1984 he underwent cystoscopy with 
basket extraction of a left distal ureteral calculus.  He was 
hospitalized again in March 1986 and passed a left ureteral 
stone.

In a December 1986 rating decision, the veteran was awarded 
an increased rating of 20 percent, effective from September 
1978, and a further increased rating of 30 percent effective 
from March 1986.  The 30 percent rating has remained in 
effect since March 1986.

Under Diagnostic Code 7508, nephrolithiasis is rated as 
hydronephrosis, except where the veteran has recurrent stone 
formation requiring diet therapy or drug therapy or invasive 
or non-invasive procedures more than two times per year.  In 
the excepted circumstances, a disability rating of 30 percent 
is assigned.  Hydronephrosis is rated utilizing Diagnostic 
code 7509.  Hydronephrosis is rated 30 disabling  when 
manifested by frequent attacks of colic with infection 
(pyonephrosis), or with kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction.  For renal 
dysfunction, a 30 percent rating is assigned for constant or 
recurring albumin with hyaline and granular cast or red blood 
cells; or, transient or slight edema or hypertension at least 
10 percent disabling under Diagnostic Code 7101.  A 60 
percent rating is assigned for constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension, at least 40 percent disabling under Diagnostic 
Code 7101.  An 80 percent rating is assigned for persistent 
edema and albuminuria with blood urea nitrogen (BUN) 40 to 
80mg%; or creatinine from four to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent rating is 
assigned for renal dysfunction requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema or albuminuria; or BUN more than 
80mg%; or, creatinine more than 8mg%, or marked decreased 
function of kidney or other organ system, especially the 
cardiovascular system.

More recently dated medical records show that the veteran has 
continued to have disability from nephrolithiasis.  He was 
hospitalized in January and June 1995 and underwent 
cystoscopies.  In January 1995, he had hematuria.  X-rays 
showed a small calcification at the left ureterovesical 
junction.  In June 1995, he underwent cystoscopic 
manipulation of a left ureteral stone.  He later underwent an 
extracorporeal shock wave lithotripsy (ESWL).  BUN and 
creatinine measured within normal limits.

During VA outpatient treatment in March 1996, he gave a 
history of right flank pain lasting three to four days.  
Other symptoms included urinary frequency, malodorous urine, 
and hematuria with small clots.  A Lasix renal scan showed 
normal renal blood flow and normal kidney configuration.  
Both kidneys had normal excretion.  An examiner reported an 
impression of normal renal scan.  However, a magnetic 
resonance imaging revealed a solid, exophytic right renal 
mass.  He underwent surgery in May 1996 for a right partial 
nephrectomy.  On admission, his BUN was 15.  Creatinine was 
1.1.  After the surgery, his creatinine remained stable.  He 
was voiding clear, yellow urine without difficulty.  He was 
tolerating a regular diet on postoperative day two.  He was 
ready for discharge on postoperative day five.  A preliminary 
frozen section of the time of the surgery revealed a two 
centimeter adenoma with negative margins.

The veteran was hospitalized again in September 1996.  He 
underwent cystoscopy with attempted ureteral calculus 
extraction.  More recently dated VA outpatient treatment 
records document recurrent nephrolithiasis.  VA outpatient 
treatment records received in July 1999 with a waiver of 
consideration by the agency of original jurisdiction indicate 
that the veteran has continued to pass kidney stones.  
However, serum studies showed that his urea nitrogen, 
creatinine, and albumin were within normal limits in June 
1999.  Such records contain several reference to hypertension 
as well.  However there is no indication that his 
hypertension would warrant a rating of 40 percent, with 
diastolic pressure predominantly in excess of 120.  A further 
set of treatment records, received in September 1999 with a 
waiver of consideration by the agency of original 
jurisdiction indicate that the veteran received VA treatment 
in August 1999 for renal colic.  These records, likewise, do 
not contain evidence that a higher schedular evaluation is 
warranted.

The Board has reviewed the entire record and finds no 
evidence that the veteran's recurrent nephrolithiasis is 
manifested by such symptoms of renal dysfunction as definite 
decrease in kidney function, hypertension ratable at 40 
percent, albuminuria, edema, or higher than normal levels of 
BUN or creatinine.  Therefore, the Board concludes that the 
criteria for a schedular rating in excess of 30 percent based 
on renal dysfunction are not met or approximated.

III.  TDIU

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the veteran's current combined disability ratings 
reveals that he does not meet the threshold percentage 
requirements of 38 C.F.R. § 4.16(a) to qualify for 
consideration for a total disability rating.  His sole 
service-connected disability is his nephrolithiasis, rated at 
30 percent disabling, as discussed above.  Under § 4.16(a), a 
single service-connected disability must be rated at 60 
percent or more. Therefore, the Board finds that the veteran 
does not meet the initial requirements for a total disability 
evaluation on the basis of individual unemployability. 

The Board must also consider whether, despite not meeting the 
total disability percentage requirements, the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service connected disability and 
thus entitled to a total disability rating.  See 38 C.F.R. 
§ 4.16(b). 

In this case, the veteran reported in his December 1996 claim 
for TDIU that he had worked as a mechanic for a hospital from 
1989 until July 1994, when he had become too disabled to 
work.  He also reported that he had a high school education, 
and no additional training.  Earlier records indicate that 
the veteran had previously been employed by various plumbing 
companies, and he has testified that he has worked since his 
discharge from service as a plumber or master plumber.

The veteran testified in June 1999 that he had been 
unemployed since 1994.  He stated that he was terminated from 
his last employment because of lost time due to illness 
associated with his kidney disorder.  He reported that he had 
undergone more than one hundred cystoscopies and 14 
lithotripsies.  He stopped counting the number of stone he 
had passed in 1984, at which time the count was over three 
hundred.  He reported that he currently was passing several 
kidney stone per month and was incapacitated for three to 
four days during such episodes.

The veteran has submitted copies of employment-related 
documents which show that he had unauthorized absence from 
his work due to illness during the period from October 1991 
to July 1994.  Another form documents that he was terminated 
from his job as a plumber for a hospital in July 1994.

In a March 1997 letter, a private physician who had treated 
the veteran described him as "a chronic stone passer."  In 
a statement dated in August 1997, a VA physician reported 
that the veteran had continued to pass stones at a frequent 
rate.  The passage of any stone involved three to four days 
of incapacity.  For "stubborn" stones, the incapacity could 
last several weeks.  Passage of stones at home also resulted 
in incapacitations.  The physician stated that he had no 
doubt that the veteran was having to miss more than 36 days 
per year because of passage of kidney stones.

In an December 1997 decision, an administrative law judge for 
the Social Security Administration determined that the 
veteran had been disabled since July 1994, on the basis of 
his kidney stones and his non-service-connected degenerative 
cartilage disease of the left knee.  It was noted that the 
veteran had recurrent kidney stones with painful passage of 
stones resulting in frequent absences from work lasting four 
to five days.  The judge found that the veteran was unable to 
perform his past relevant work and did not have transferable 
skills to perform other work with his residual physical and 
mental functional capacity.

In a letter dated in June 1999, a counselor for a state 
department for vocational rehabilitation expressed the 
opinion that the veteran's "severe physical problems" would 
preclude him from being able to participate in a vocation 
rehabilitation program at that time.

The record reflects that the veteran last worked in July 
1994.  The veteran has testified, and the record reflects, 
that he lost his job at a hospital because of absences due to 
his service-connected disability.  The Board notes that the 
veteran has a skill as a plumber.  Nonetheless, at his 
hearing before the undersigned member of the Board, the 
veteran testified that he was unable to find work as a master 
plumber, because none of the plumbers or helpers could work 
in his absence.  Moreover, he testified that his absences due 
to his service-connected kidney stones were so numerous and 
unpredictable that no one would hire him as a plumber.  He 
also testified that he had tried to work as a self-employed 
plumber, but on two occasions he fell ill with kidney stones 
in the middle of a job, and the customer hired someone else 
to complete the job.  

The Board recognizes that this is an extremely unusual 
situation, as the veteran is not physically unable to work - 
as a plumber or otherwise - when he is not having an attack.  
Nonetheless, his attacks of renal colic due to kidney stones 
are apparently so numerous and unpredictable, that he is 
unable to follow a substantially gainful occupation.  In 
short, he has testified that no one will hire him due to the 
frequency and unpredictability of his attacks.  The frequency 
of the attacks are well documented in the record, and the 
record does not contain any evidence that would refute the 
veteran's testimony.  Consequently, the Board concludes that 
the veteran is unemployable due to his service-connected 
disability.

ORDER

The appeal of the RO's denial of a temporary total rating 
under 38 C.F.R. § 4.30 is dismissed.

A schedular disability evaluation above 30 percent for 
bilateral nephrolithiasis is denied.

A TDIU rating is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

